Citation Nr: 0923535	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  06-20 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California



THE ISSUE

Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1999 to 
September 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 RO rating decision denying 
the Veteran's claim for an increased evaluation for service-
connected strain, left shoulder, and denying service 
connection for tinnitus and posttraumatic stress disorder 
(PTSD).  

In a February 2008 rating decision, the RO granted service 
connection for PTSD and assigned a 50 percent evaluation 
effective December 8, 2004.  Since the Veteran did not file a 
second Notice of Disagreement (NOD), this issue is not 
presently before the Board.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (explaining that where a claim of 
service connection is granted during the pendency of an 
appeal, a second NOD must thereafter be timely filed to 
initiate appellate review concerning the compensation level 
or the effective date assigned for the disability).  

Also, the RO issued a Statement of the Case (SOC) addressing 
the Veteran's claim for an increased evaluation for the 
service-connected strain, left shoulder.  Since the Veteran 
did not subsequently file a timely Substantive Appeal with 
respect to that issue, it is not presently before the Board.  
See 38 C.F.R. §§ 20.200; 20.202; 20.302.  

The Veteran was scheduled to testify before a Veterans Law 
Judge in a hearing at the RO in April 2008, but failed to 
appear.  His request for a hearing is accordingly deemed to 
have been withdrawn.  See 38 C.F.R. § 20.704(d).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The currently demonstrated tinnitus is shown as likely as 
not to be due to the exposure to combat-related acoustic 
trauma during the Veteran's period of service.



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1101, 1131, 
1154, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the favorable disposition in this matter, the Board 
finds that all notification and development action needed to 
render a fair decision on the issue of service connection for 
tinnitus have been accomplished.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In the case of a veteran who engaged in combat with the enemy 
in a period of war, lay evidence of in-service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. 
Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).

However, 38 U.S.C.A. § 1154(b) does not address the questions 
of the existence of a present disability or of a causal 
relationship between such disability and service.  Caluza, 7 
Vet. App. at 507.  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition, 
when a chronic disease manifests itself in service, or where 
demonstrated to a compensable degree within the applicable 
presumptive period under 38 C.F.R. § 3.307, and the Veteran 
currently has the same condition.  38 C.F.R. § 3.303(b)  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
service connection may nonetheless be granted where a disease 
manifests itself in service (or within the presumptive 
period) but is not identified until later, and the evidence 
shows (a) a continuity of related symptomatology after 
discharge and (b) that the present condition is related to 
that symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  

The Veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

In the present case, the Veteran's service treatment record 
(STR) documents no complaints, findings or diagnosis of 
tinnitus.  In fact, in a May 2003 post-deployment 
questionnaire, the Veteran denied experiencing ringing in his 
ears.  

On the other hand, the STR includes an undated medical 
surveillance questionnaire in which the Veteran reported that 
the potential hazards of his recruit training beginning in 
August 1999, included noise.  

Similarly, the Veteran wrote that his subsequent in-service 
work activities included MCT (Marine combat training), 
communications school, and radio operation, all of which, he 
indicated, involved noise exposure.  He also noted that 
protective equipment included earplugs.  

The Veteran's DD214 shows that his MOS was 0621 - Field Radio 
Operator.  It also shows that he received the National 
Defense Service Medal, Sea Service Deployment Ribbon with 2 
stars, Meritorious Mast, Marine Corps Good Conduct Medal, 
Rifle Marksman Badge, Armed Forces Expeditionary Medal 
(Arabian Gulf), Pistol Marksman Badge, and the Navy Unit 
Commendation (MSSG-13). 

The record also establishes that the Veteran served in 
Operation Iraqi Freedom and was awarded a Combat Action 
Ribbon (CAR).  

Following service, in March 2004, the Veteran presented for 
treatment at a VA medical center (VAMC) with complaints of 
otalgia in both ears fluctuating in severity and switching 
from ear to ear, relieved by pushing upward on the pinna or 
against his mastoid area.  He listened to the television and 
his cell phone very loudly.  

The Veteran described having a history of in-service noise 
exposure with occasional hearing protection.  He also 
reported occasional bilateral tinnitus, but denied a history 
of dizziness/imbalance, aural fullness, ear drainage, ear 
infections, known use of ototoxic medications, and a family 
history of hearing loss.  

On physical examination, otoscopy revealed unremarkable 
external auditory canal and normal appearing tympanic 
membranes, bilaterally.  Tympanometry indicated normal 
admittance, pressure, and volume, bilaterally.  The diagnosis 
was normal function without risk factors.  

The record also includes a November 2004 VA treatment note in 
which the Veteran's treating physician noted that the Veteran 
complained of continued tinnitus (with normal audiology), 
which had been present since his active service.  The 
physician noted his opinion that the tinnitus was more likely 
than not related to the Veteran's service.  

Thereafter, in February 2005 the Veteran underwent a VA 
audiological evaluation.  The examiner, an audiologist, 
reviewed the claims file and noted that the STR included May 
1999 and August 1999 hearing tests revealing normal hearing.  
Also, a June 2003 medical screening for separation was silent 
for tinnitus, and a post-deployment health assessment showed 
that the Veteran denied having tinnitus.  Finally, the 
examiner noted a post-service March 2005 audiogram indicating 
that the Veteran complained of occasional tinnitus.  

The examiner further noted that the Veteran's medical history 
included in-service noise exposure, but no post-service noise 
exposure.  The Veteran denied a history of ear surgeries, 
dizziness, vertigo or head trauma, but he had been treated 
recently for surfer's ear in the right ear.  His complaints 
included bilateral tinnitus louder at night, which he first 
noticed in the summer of 2003.  Otherwise, the Veteran 
indicated that his hearing was normal.  

Based on her examination, the examiner determined that the 
Veteran's tinnitus was less likely than not caused by or the 
result of in-service noise exposure.  She explained that 
there was no complaint, diagnosis, or treatment for tinnitus 
during the Veteran's service, and he specifically denied 
tinnitus in a June 2003 post-deployment questionnaire.  There 
was also no complaint of tinnitus at discharge.  

Finally, the examiner observed that the medical and 
scientific literature did not support the conclusion of a 
long-delayed onset of tinnitus as a result of prior noise 
exposure.  

In the response, the treating VA physician reported in a June 
2005 treatment note that the Veteran explained to him that he 
had not realized during service that a humming and pain in 
his ears was abnormal, which was why he did not report it on 
the in-service post-deployment questionnaire (noted above).  
The Veteran further explained that he was told during service 
that he had surfers' ear, which was why he did not do 
anything further about it.  

Finally, in support of his claim, the Veteran wrote in his 
December 2004 claim that his tinnitus resulted from combat 
experiences in Iraq.  

The Board has careful reviewed the evidence, as indicated 
above, and finds that service connection for tinnitus is 
warranted.  

First, the medical evidence establishes a present diagnosis 
of tinnitus.  Accordingly, the first element of a service 
connection claim, the presence of a current disability, is 
satisfied.  See Shedden, 381 F.3d at 1167.  

Second, the Veteran is shown to be a combat veteran, as 
indicated by his award of the Combat Action Ribbon.  
Accordingly, in-service acoustic trauma is presumed.  See 38 
U.S.C.A. § 1154(b); Libertine, 9 Vet. App. at 524.

Finally, with regard to the issue of a nexus between the 
service-incurred acoustic trauma and the currently diagnosed 
tinnitus, the record shows that Veteran first described 
tinnitus in March 2004, which was within 7 months of his 
September 2003 discharge.  Further, during his medical 
treatment and in correspondence in support of his claim, he 
explained that his tinnitus began during combat in Iraq, and 
continued following his discharge.  

Because there is medical evidence of a current disability, 
the Veteran's assertions of in-service tinnitus and 
continuous symptoms following his discharge constitute 
competent evidence that the disability is related to his 
active service.  See Charles v. Principi, 16 Vet. App 370, 
374 (2002) (explaining that the symptomatology of tinnitus - 
a "ringing in the ears" - is capable of lay observation); 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007) (explaining that lay evidence can be competent and 
sufficient to establish a diagnosis or etiology if (1) the 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional).  

The Board notes that the medical evidence on this issue, 
which consists of the opinion of the Veteran's treating 
physician, as indicated in his November 2004 treatment note, 
and the opinion of the February 2005 VA examiner, are in 
disagreement.  

These conflicting medical opinions are medical conclusions 
that the Board cannot ignore or disregard.  Willis v. 
Derwinski, 1 Vet. App. 66 (1991).  The Board, however, is not 
obligated to accept a physician's opinion.  See Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993).  The Board's duty is to 
assess the credibility and probative value of medical 
evidence.  See Hayes, 5 Vet. App. at 69.  In fact, the Board 
may favor one medical opinion over another if it offers an 
adequate statement of reasons or bases.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  

The probative weight of medical evidence is based on a 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  Prejean v. West, 13 Vet. App. 
444, 448-49 (2000).

The most probative value of a medical opinion comes from its 
reasoning.  Therefore, a medical opinion containing only data 
and conclusions is not entitled to any weight.  See Nieves-
Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008).  

On the other hand, the factual premises of a medical opinion 
are important in determining its probative weight.  See id. 
at 303-304.  In fact, a bare conclusion, even one reached by 
a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).

In short, a medical opinion that is a factually accurate, 
fully articulated, and based on sound reasoning carries 
significant weight.  Nieves-Rodriquez, 22 Vet. App. at 304.  

In the present case, the Board finds that the opinion of the 
VA examiner carries little probative value.  First, the 
examiner noted the Veteran's lay assertions of in-service 
acoustic trauma, in-service symptomatology, and continuous 
symptoms since service.  The examiner did not, however, 
account for the Veteran's assertions in support of her 
conclusion.  

Rather, the VA examiner simply relied on the lack of 
documentation in the STR.  The examiner also did not account 
for the opinion of the treating VA physician.  Moreover, she 
incorrectly cited that the March 2004 VAMC audiology 
consultation occurred in March 2005.  

For these reasons, the Board finds that the VA examiner's 
opinion is not factually accurate or fully reasoned and 
carries little probative value.  See Nieves-Rodriquez, 22 
Vet. App. at 304; Charles, 16 Vet. App at 374; Jandreau, 492 
F.3d at 1376-77.

On the other hand, the Veteran's treating physician fully 
credited the Veteran's assertions.  Moreover, the VA 
physician, in responding to the VA examiner's opinion, noted 
in June 2005 that the Veteran did not report his 
symptomatology during service, because he was unaware that 
the symptomatology was abnormal.  Although he did not have 
the Veteran's claims file for review, the VA physician based 
his medical opinion on a fully informed history of the 
Veteran's tinnitus.  

Accordingly, the Board finds that his fully articulated 
November 2004 medical opinion is highly probative regarding 
the issue of the etiology of the Veteran's tinnitus.  See 
Nieves-Rodriquez, 22 Vet. App. at 303-304 (explaining that a 
medical professional can become aware of the relevant medical 
history by having treated a Veteran for a long period of time 
or through a factually accurate medical history reported by 
the veteran).  

In short, the lay evidence of record credibly asserts 
tinnitus during service and chronic symptoms since discharge 
from service.  Plus, the lay assertions are supported by the 
diagnosis and opinion of the Veteran's treating VA physician.  

In light of the foregoing, the Board finds that the evidence 
is at least in a state of relative equipoise in showing that 
the Veteran's current tinnitus is as likely as not due to 
combat-related acoustic trauma during his active service.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990)).  

Accordingly, by extending the benefit of the doubt to the 
Veteran, his claim of service connection for tinnitus is 
granted.  



ORDER

Service connection for tinnitus is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


